DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(a, b):


(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

*	Claims 1, 8, 15 and intervening claims in passim are rejected under 35 U.S.C. 112(a) for failing to describe the manner in which arrays as configured to perform operations other than storing operations or mode can perform any task, e.g., Claims 5, 12, 19.
*	Claims 1, 8, 15 and intervening claims in passim are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
 	How memory arrays can be defined as storage entities, e.g., in Applicants’ paras. 35-36: “Memory device 230 includes memory array 232, which represents an array of nonvolatile memory cells or storage cells. A memory cell stores a bit of data, or multiple bits for a multilevel cell… In one example, array 232 includes nonvolatile memory cells.,” while instant claims recite arrays as configured to perform operations other than storing operations, e.g.: “arrays are to perform an internal pre-write read…,”which leads to speculation as to what the scope of the claims is.
	How a mode can perform any task, e.g., Claims 5, 12, 19.
	The intervening claims do not cure deficiencies in same claims that the intervening claims depend on, and thus inherit same deficiencies.
Claim Rejections - 35 USC ' 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
*	      Claims 1-20 are  rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by SUN et al. (USPGPub No. 20170140807).

As per Claims 1-20, SUN discloses refresh algorithm based on access/read/write  autocount for memory device comprising memory arrays wherein error correction code (ECC)  may be embedded into same memory arrays, e.g., Figs. 1 and 5 and paras.: “0037] In an exemplary write operation, the read/write control circuitry 165 can receive an operation identifier 170 (e.g., a write command), data 175 to be written to the memory array 110, and an address 180 associated with the data to be written to the memory arrays 110.
In some embodiments, the read/write control circuitry 165 can receive a logical address and can convert the logical address to a physical address corresponding to one or more memory cells 120 in the array 110. In some embodiments, the address 180 received by the read/write control circuitry 165 can be the physical address to which the data will be stored (e.g., a logical address can be converted to a physical address prior to receipt by the read/write control circuitry 165).
[0038] In response to receipt of the write command, the data 175 can be output from the read/write control circuitry 165 to the ECC encoder circuitry 160. The ECC encoder circuitry 160 can generate parity code for the data 175 and can associate the parity code

    PNG
    media_image1.png
    478
    319
    media_image1.png
    Greyscale

with the address 180 at which the data is to be stored in the memory array. Subsequently, the parity codes can be stored in the assigned area in FeFET-based memory arrays (e.g., the parity storage area 122 for ECC) and the data 175 can be stored in the memory cells of the array 110. To store the data at the requested address 180, the read/write control circuitry 165 can control the word line selector and driver 130 to select one or more rows of memory cells 120 within the memory array 110, and can control the bit line selector 135 and the source selector 140 to select one or more columns of memory cells within the memory array 100. The selected row(s) and column(s) of the memory array 110 can correspond to the physical address at which the data is stored. In some embodiments, before, after, or during the write operation, a counter value can be incremented and stored in the storage area 124 for the counters. This counter value can be used by the refresh control circuitry to determine when the memory cells 120 of the array 110 are refreshed (e.g., read and rewritten with the data that was read). In some embodiments, the voltages of memory cells in the dummy array 126 can be affected by the write operation to change (e.g., disturb) the voltage associated the memory cells of the reference/dummy array 126, and the voltage of the memory cells in the dummy array 126 can be used by the refresh control circuitry 145 to determine when to refresh the data in the memory cells 120 of the array 110. 
0048] In exemplary embodiments, the refresh circuitry 300 includes voltage sensors 310 counters/registers 312, and one or more instances of refresh control circuitry 320. The sensors 310 can be used to measure a voltage on the bitlines, sourcelines, and wordlines of the array 200. The counters/registers 312 can be used to record the disturb history of each row, column, array etc., based on a voltage sensed by the voltage sensors 310. For example, each time a wordline associated with a particular row is sensed via the voltage sensor 310, the corresponding counter/register 312 can increment a count value stored in a register. The refresh control circuitry 320 can monitor the count values associated with the counter/registers 312, and when the refresh threshold of disturb is reached (a specified number count value corresponding to a number of times the bitlines, sourcelines, and/or wordlines are selected), the refresh control circuitry 320 can be configured to refresh the corresponding FeFET-based memory cells 210 associated with the bitlines, sourcelines, and/or wordlines (the entire array) for which the threshold is reached. Refreshing the cells 210 can be achieved by reading and rewriting the values stored by the cells 210. In exemplary embodiments, the threshold can be a number of times the bitlines, sourcelines, and/or wordlines are selected, and/or can be a cumulative number of times that the bitlines, sourcelines, and wordlines are selected for a row, column, and/or array. 
[0049] In some embodiments, algorithms more complex than the simple counting can be applied to determine when a refresh threshold is satisfied to trigger the refresh operations. For example, in some embodiments, disturb events can be divided into those induced by programming and those induced by erasing neighboring (selected) cells, as well as those induced by the shared WL and those induced by the shared BL/SL. In some embodiments, the net effects of various disturb events can be evaluated to input to the refresh control circuitry.”
As per Claims:
1, SUN discloses, in Figs. 1-5 and paras. 7, 14 et seq.,  nonvolatile memory device comprising: multiple nonvolatile (NV) memory _e.g., Sun ’s Fig. 1: Block 110- arrays to collectively store a block of data, each _e.g., Sun ’s Fig. 1: Block 110- array to store a portion of the block of data, and one of the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays to store a write count _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 35-36, 38: function or operation may be independent or concurrent_   for the block of data; and a command bus interface to receive a write command  to write the block of data to the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays, wherein in response to receipt of the write command , the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays are to perform an internal pre-write  read _e.g., Sun ’s paras. 19, 46: refresh via preset schedule-of the block of data in the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays, wherein the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array is to perform a pre-write read of the write count, increment the write count internal to the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array, and write the incremented write count _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm and separation of array types into normal/reference/dummy characteristics_    to the one NV memory array. 2, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   nonvolatile memory device of claim 1, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays comprise separate NV memory _e.g., Sun ’s para. 7- chips.
3, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   nonvolatile memory device of claim 1, wherein the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array is further to store error checking and correction_e.g., Sun ’s Fig. 1: Block 122 & paras. 14, 35-36_  (ECC) data. 4, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   nonvolatile memory device of claim 1, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays further comprise registers _e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48_   to store a write count configuration, and where the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array is to store a register configuration for a write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode, and the other NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays are to store a register_e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48_    configuration to not enable the write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode. 

5, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   nonvolatile memory device of claim 4, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays further comprise auto-increment _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode is to selectively enable or disable the auto-increment _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm _ hardware. 6, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   nonvolatile memory device of claim 1, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays are to perform the pre-write read of the block of data in the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays, compare _e.g., Sun ’s Fig. 5: Blocks 530/514/210 & paras. 40, 52_ data in the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays with data to be written, and only write bits having a different value due to the write command. 7, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   nonvolatile memory device of claim 1, wherein the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array is to store a write threshold, and pass an alert to an associated controller in response to the write count reaching the write _e.g., Sun ’s paras.16, 19,-20, 38: Refresh criteria/threshold_ threshold. 8, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   system, comprising: a controller; and a nonvolatile memory device including multiple nonvolatile (NV) memory _e.g., Sun ’s Fig. 1: Block 110- arrays to collectively store a block of data, each _e.g., Sun ’s Fig. 1: Block 110- array to store a portion of the block of data, and one of the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays to store a _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 35-36, 38: function or operation may be independent or concurrent_     write count for the block of data; and a command bus interface to receive a write command  to write the block of data to the NV memory arrays, wherein  _e.g., Sun ’s paras. 19, 46: refresh via preset schedule-  read of the block of data in the NV memory arrays, wherein the one NV memory array is to perform a pre-write read of the write count,  _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-increment the write count internal to the one NV memory array, and write the  _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-incremented write count to the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array. 9, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   system of claim 8, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays comprise separate NV memory _e.g., Sun ’s para. 7- chips. 10, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   system of claim 8, wherein the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array is further to store error checking and _e.g., Sun ’s Fig. 1: Block 122 & paras. 14, 35-36_  correction (ECC) data. 11, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   system of claim 8, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays further comprise _e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48-registers to store a _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 35-36, 38: function or operation may be independent or concurrent_     write count configuration, and where the one NV memory array is to store a _e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48-register configuration for a write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode, and the other NV memory arrays are to store a _e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48-register configuration to not enable the write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode. 12, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   system of claim 11, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays further comprise auto- _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-increment hardware, wherein the write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode is to selectively enable or disable the auto- _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-increment hardware. 13, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   system of claim 8, wherein the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array is to store a write _e.g., Sun ’s paras.16, 19,-20, 38: Refresh criteria/threshold_ threshold, and pass an alert to the controller in response to the write count reaching the write _e.g., Sun ’s paras.16, 19,-20, 38: Refresh criteria/threshold_ threshold. 14, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   system of claim 8, further comprising one or more of: a host processor device coupled to the nonvolatile memory device; a display communicatively coupled to a host processor; a _e.g., Sun ’s para. 62: memory in plural environments- network interface communicatively coupled to a host processor; or a battery to _e.g., Sun ’s Fig. 1: Block 165, 170- power the system. 
SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   method comprising: storing a block of data collectively in multiple nonvolatile (NV) memory _e.g., Sun ’s Fig. 1: Block 110- arrays, each _e.g., Sun ’s Fig. 1: Block 110- array storing a portion of the block of data, and one of the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays storing a _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 35-36, 38: function or operation may be independent or concurrent_     write count for the block of data; and receiving a write command  to write the block of data to the NV memory arrays, wherein in response to receiving the write command , the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays are to perform an internal pre-write  _e.g., Sun ’s paras. 19, 46: refresh via preset schedule-  read of the block of data in the NV memory arrays, wherein the one NV memory array is to perform a pre-write read of the write count,  _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-increment the write count internal to the one NV memory array, and write the  _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-incremented write count to the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array. 16, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   method of claim 15, wherein the NV memory _e.g., Sun ’s Fig. 1: Block 110- arrays comprise separate NV memory _e.g., Sun ’s para. 7- chips. 
17, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   method of claim 15, wherein the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array further storing error checking and _e.g., Sun ’s Fig. 1: Block 122 & paras. 14, 35-36_  correction (ECC) data. 
SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   method of claim 15, wherein the NV memory arrays further comprise _e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48-registers storing a write count configuration, and where the one NV memory array stores a _e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48-register configuration for a write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode, and the other NV memory arrays store a _e.g., Sun ’s Fig. 1: Block 124 & paras. 36, 48-register configuration to not enable the write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode. 19, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   method of claim 18, wherein the NV memory arrays further comprise auto- _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-increment hardware, wherein the write count _e.g., Sun ’s Fig. 1: Numeral 170, paras. 37, 39: mode or operation- mode selectively enables or disables the auto- _e.g., Sun ’s Fig. 1: Blocks 124/145 & paras. 38, 40, 48-49: appropriate count value incrementing algorithm-increment hardware. 20, SUN  discloses, in Figs. 1-5 and paras. 7, 14 et seq.,   method of claim 15, wherein the one NV memory _e.g., Sun ’s Fig. 1: Block 110- array further storing a write _e.g., Sun ’s paras.16, 19,-20, 38: Refresh criteria/threshold_ threshold, wherein the one NV memory array is to pass an alert to an associated controller in response to the write count reaching the write _e.g., Sun ’s paras.16, 19,-20, 38: Refresh criteria/threshold_ threshold.
 Pertinent Cited Prior Arts not relied upon:
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20200098421) …discloses method of operating  a memory at para. block write temperature tracking in a superblock, in accordance with some implementations of the present disclosure. The bottom portion of the table illustrates writes with acceptable or extreme temperatures of the memory component during the writes. The top portion of the table illustrates the change in total bytes written as well as the incrementing of the LWTC and HWTC counters that correspond to those writes. In an example, HWTC and LWTC counters are maintained for each superblock. Code words written at high ambient temperatures are categorized as high-temperature count towards HWTC and code words written at low ambient temperatures are categorized as low-temperature count towards LWTC. After a superblock is closed, HWTC and LWTC are dumped to non-volatile memory (e.g., into a memory array). The process can be repeated for each open superblock. Then, using these counter values, firmware running on a memory component (e.g., a memory system controller, a memory controller, or memory manager) can snapshot the percentage of a superblock written at acceptable nominal temperature, high temperature, and low temperature. These values can then be used to selectively refresh superblocks to prevent future read errors due to extreme cross-temperature situations.” 
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112